Exhibit 10.39
AMENDMENT NO. 1 TO
COMMON STOCK PURCHASE AGREEMENT
This Amendment No. 1 to the Common Stock Purchase Agreement, dated as of
March 24, 2010 (this “Amendment”), to the Common Stock Purchase Agreement dated
as of December 15, 2008 (the “Purchase Agreement”) is entered into by and
between BioSante Pharmaceuticals, Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Company”), and Kingsbridge Capital
Limited, an entity organized and existing under the laws of the British Virgin
Islands (the “Investor”).
1. Reference to the Purchase Agreement; Definitions. Reference is made to the
Purchase Agreement and, specifically, to Section 10.6 thereof entitled,
“Amendment; No Waiver.” Terms defined in the Amendment and not otherwise defined
herein are used herein with the meanings defined in the Purchase Agreement.
2. Amendment to the Purchase Agreement. The Purchase Agreement is hereby amended
by replacing the definition of “Maximum Draw Down Amount,” as set forth in
Article I thereof, is hereby replaced in its entirety with the following
definition: “Maximum Draw Down Amount” means 1.5% of the Market Capitalization
as of the date the applicable Draw Down Notice is given.”
3. Miscellaneous. Except as otherwise set forth herein, the Purchase Agreement
shall remain in full force and effect without change or modification. This
Amendment shall be construed under the internal laws of the State of New York.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. This Amendment shall bind and inure to the benefit of the
parties and their respective successors and assigns.
(Remainder of page intentionally left blank. Signature page to follow.)

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Common Stock Purchase Agreement to be signed and delivered by their respective
duly authorized representative as of the date first written above.

            KINGSBRIDGE CAPITAL LIMITED
      By:   /s/ Adam Gurney       Adam Gurney, Director             BIOSANTE
PHARMACEUTICALS, INC.
      By:   /s/ Phillip B. Donenberg         Phillip B. Donenberg        Chief
Financial Officer, Treasurer and Secretary   

 

 